Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT

This Confidential Separation Agreement (the “Separation Agreement”) is made this
June 27, 2014 (the “Effective Date”), by and between Signet Jewelers Limited, a
Bermuda corporation (including its successors and assigns, and together with its
affiliates, the “Company”), and Ronald W. Ristau (the “Executive”).

WHEREAS, Sterling Jewelers, Inc. (“Sterling”) and the Executive previously
entered into an employment agreement dated April 12, 2010 (the “Employment
Agreement”);

WHEREAS, any capitalized terms not defined herein shall have the meaning as
defined in the Employment Agreement; and

WHEREAS, pursuant to the terms and conditions of the Employment Agreement and
the Signet Jewelers Limited Omnibus Incentive Plan, the Executive was granted
restricted shares of common stock of the Company covering performance periods
that include the Company’s fiscal year ending February 1, 2015 (“Fiscal 2015”)
(the “Restricted Stock”) pursuant to Time-Based Restricted Stock Award
Agreements dated as of April 23, 2012, April 26, 2013, and May 8, 2014 (the
“Restricted Stock Agreements”), and performance-based vesting restricted stock
units covering shares of common stock of the Company covering performance
periods that include Fiscal 2015 (the “RSUs” and, together with the Restricted
Stock, the “Equity Incentive Awards”) dated as of April 23, 2012, April 26,
2013, and May 8, 2014 (the “RSU Agreements” and, together with the Restricted
Stock Agreements, the “Equity Incentive Agreements”);

WHEREAS, the Executive and the Company both desire to terminate the Executive’s
employment with the Company and its subsidiaries and affiliates pursuant to the
terms and conditions of this Separation Agreement, effective as of the Effective
Date.

NOW, THEREFORE, in consideration of such services and the mutual covenants and
promises herein contained, the Company and the Executive hereby agree as
follows:

1. Termination of Employment. Effective July 31, 2014 (the “Termination Date”),
the Executive’s employment with the Company will be terminated and the Executive
will resign from his position as Chief Financial Officer of the Company, and
from all offices and directorships held by him in the Company or any of its
subsidiaries or affiliates and shall execute any and all documents reasonably
necessary to effect such resignations as requested by the Company. Between the
Effective Date and the Termination Date, the Executive will support a smooth
transition of all ongoing and outstanding work in the best interests of the
Company.

2. Severance.

(a) Accrued Benefits. The Executive shall be entitled to receive: (i) the
Executive’s annual base salary in effect at the Termination Date to the extent
earned or accrued but not yet paid through the Termination Date, payable in
accordance with the standard payroll practices of the Company,
(ii) reimbursement for any and all business expenses reasonably incurred prior
to the Effective Date, subject to the terms of the Company’s reimbursement
policy, (iii) any Unused Vacation Days, paid in a single lump sum in accordance
with the standard payroll practices of the Company no later than the second pay
date following the



--------------------------------------------------------------------------------

Termination Date, (iv) any medical/dental, long-term and short term-disability,
life insurance, deferred compensation, and other perquisites and benefits made
available to the Executive during the Term of Employment that are accrued but
unpaid as of the Termination Date, and (v) any other accrued but unpaid benefits
required by applicable law.

(b) Termination Payments and Benefits. Subject to the Executive’s continued
employment with the Company through the Termination Date or, if earlier, the
Executive’s termination of employment due to death or Disability (as defined in
Section 4(a) of the Employment Agreement), and the Executive’s timely execution,
delivery and non-revocation of this Separation Agreement and the Supplemental
Release Agreement described in Section 4 of this Separation Agreement, the
Executive shall be entitled to receive the following termination payments and
benefits:

(i) Salary Continuation. The Executive shall be entitled to receive continued
payment of the Executive’s annual base salary in effect at the Termination Date
for twelve (12) months following the Termination Date, in accordance with the
Company’s standard payroll practices, with each such payment hereby designated a
separate payment for purposes of Section 409A of the Code, commencing on the
sixtieth (60th) day following the Termination Date, which initial payment shall
include payment of any amounts of such salary continuation that otherwise would
have become due during such sixty (60) day period. If the Executive participated
in the ePaperless Payroll program (direct deposit) as of the Termination Date,
the Executive’s payments will be direct deposited on regularly scheduled
paydays. If the Executive did not participate in the ePaperless Payroll program,
the Executive’s payments will be issued as a live check and mailed to the
Executive’s home address.

(ii) Pro Rata Annual Bonus. The Executive shall be entitled to receive a
pro-rata portion, based upon the Annual Bonus Proration Factor, of the Annual
Bonus for Fiscal 2015 earned as of the Termination Date (which Annual Bonus
shall be determined based on actual performance and shall be paid to the
Executive in a single lump sum during the period commencing on the 15th of April
and ending on the 31st of May, 2015. For purposes of this Separation Agreement,
“Annual Bonus Proration Factor” means the quotient obtained by dividing the
number of business days worked during Fiscal 2015 by the number of business days
in Fiscal 2015.

(iii) Equity Incentive Awards. The Executive shall vest in a portion of the
Equity Incentive Awards as follows:

(A) Restricted Stock. As of the Termination Date, the Executive shall vest in a
number of shares of Restricted Stock equal to the sum of that portion of each
grant of Restricted Stock determined by multiplying (1) the number of shares of
Restricted Stock granted under the applicable Restricted Stock Agreement by
(2) the quotient obtained by dividing the number of business days worked from
the applicable grant date of such Restricted Stock through the Termination Date
by the total number of business days from the applicable grant date of such
Restricted Stock through the third anniversary of such grant date.

(B) RSUs. With respect to each grant of RSUs, the Executive shall vest in a
portion of such grant of RSUs as of the end of the applicable Performance Period



--------------------------------------------------------------------------------

for such RSUs (as set forth in the applicable RSU Agreement) equal to the number
of such RSUs that otherwise would have vested pursuant to the terms of the
applicable RSU Agreement based on actual performance during the applicable
Performance Period multiplied by the quotient obtained by dividing the number of
business days worked during such Performance Period by the total number of
business days comprising such Performance Period.

(iv) Transition Incentive. The Executive shall be entitled to receive the
consideration set forth on the attached Schedule 1 at the times set forth on
Schedule 1, subject to the Executive’s continued support of a smooth transition
of all ongoing and outstanding work in the best interests of the Company through
the Termination Date, as reasonably determined by the Chief Executive Officer of
the Company.

3. Sole Payments and Benefits. The termination payments and benefits set forth
in Section 2 of this Separation Agreement shall be the sole and exclusive
payments and benefits to which the Executive shall be entitled in respect of his
termination of employment with the Company. For the avoidance of doubt, except
to the extent required by law, the Executive hereby waives any right, title and
interest he may have to any and all payments upon or in connection with a
Constructive Termination (as defined in Section 4(d) of the Employment
Agreement).

4. Supplemental Release Agreement. The Executive agrees to execute and deliver,
within twenty-one (21) days following the Termination Date, the Supplemental
Release Agreement attached as Exhibit A (the “Supplemental Release Agreement”).
The Supplemental Release Agreement shall contain a general release of claims
co-extensive and substantially similar to the release set forth in Section 7
below, to cover the period from the date of the execution of this Separation
Agreement through and including the date of execution of the Supplemental
Release Agreement. Because of the right to revoke the Supplemental Release
Agreement within the seven (7)-day revocation period, the Executive acknowledges
that the Supplemental Release Agreement shall not become effective until the
eighth (8th) day after the Executive executes and delivers the Supplemental
Release Agreement (the “Supplemental Release Agreement Effective Date”), and the
Executive will not be paid any amounts under the Separation Agreement before
such Supplemental Release Effective Date.

5. Entitlement to Payments. The Executive’s entitlement to the termination
payments set forth in Section 2(b) shall be subject to and contingent upon the
Executive’s timely execution and delivery to the Company, and expiration of the
revocation period with no revocation, of: (i) this Separation Agreement; and
(ii) the Supplemental Release Agreement.

6. Restrictive Covenants.

(a) During the Term of Employment and for any time thereafter, the Executive
shall keep secret and retain in strictest confidence and not divulge, disclose,
discuss, copy or otherwise use or suffer to be used in any manner, except in
connection with the Business (as defined below) of the Company and any of its
subsidiaries or affiliates, any trade secrets, confidential or proprietary
information and documents or materials owned, developed or possessed by the
Company pertaining to the Business of the Company or any subsidiaries or
affiliates of the Company; provided, that such information referred to in this
Section 6(a) shall



--------------------------------------------------------------------------------

not include information that is or has become generally known to the public or
the jewelry trade without violation of this Section 6(a). Nothing in this
Section 6(a) shall prohibit the Executive from disclosing such information
solely to the extent necessary to comply with an order from a court having
competent jurisdiction, and then only after providing the Company with a
reasonable opportunity to prevent such disclosure or to receive confidential
treatment for the information required to be disclosed. This Section 6(a) shall,
without any time limitation, survive the expiration or termination of this
Separation Agreement. The payments in Section 2(b) of this Separation Agreement
shall be conditioned upon the Executive’s continued compliance with this
Section 6(a).

(b) The Executive acknowledges that all developments, including without
limitation, inventions (patentable or otherwise), discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, data, documentation, writings and applications thereof (collectively,
“Works”) relating to the operation of a retail jewelry business that sells to
the public jewelry and associated services (“Business”), or planned business of
the Company or any of its subsidiaries and/or affiliates that, alone or jointly
with other, the Executive created, made, developed or acquired during the
Executive’s employment with the Company (collectively, the “Developments”), are
works made for hire and shall remain the sole and exclusive property of the
Company and the Executive hereby assigns to the Company all of his right, title
and interest in and to all such Developments. Notwithstanding any provision of
this Agreement to the contrary, “Developments” shall not include any Works that
do not relate to the Business or planned business of the Company or any
subsidiaries and/or affiliates. This Section 6(b) shall, without any time
limitation, survive the expiration or termination of this Separation Agreement.
The payments described in Section 2(b) of this Separation Agreement shall be
conditioned upon the Executive’s continued compliance with this Section 6(b).

(c) During the Term of Employment and for one (1) year thereafter (the
“Competition Restrictive Period”), the Executive agrees that he shall not
directly or indirectly own, manage, control, invest or participate in any way
in, consult with or render services to or for any person or entity (other than
for the Company or any of the subsidiaries or affiliates of the Company) which
is primarily engaged in the retail fine jewelry business (“primarily” meaning
having a product mix consisting of 25% or more fine jewelry sales per year);
provided, however, that the restrictions of this Section 6(c) shall not extend
to the ownership, management or control of a retail fine jewelry business by the
Executive during the Competition Restrictive Period provided that such activity
is no less than sixty (60) miles distant from any retail jewelry store of the
Company at the time of such Termination of Employment; provided, however, that
notwithstanding the foregoing, the Executive shall be entitled to own up to 1%
of any class of outstanding securities of any company whose common stock is
listed on a national securities exchange or included for trading on the NASDAQ
Stock Market. The payments described in Section 2(b) of this Separation
Agreement shall be conditioned upon the Executive’s continued compliance with
this Section 6(c) during the Competition Restrictive Period.

(d) During the Term of Employment and for two (2) years thereafter (the
“Solicitation Restrictive Period”), the Executive agrees that he shall not
directly or indirectly (i) solicit, entice, persuade or induce (A) any employee,
consultant, agent or independent contractor of the Company or of any of the
subsidiaries or affiliates of the Company to terminate



--------------------------------------------------------------------------------

his or her employment or engagement with the Company or such subsidiary or
affiliate, or (B) any employee, individual consultant, agent or independent
contractor of the Company or any of the subsidiaries or affiliates of the
Company to become employed by any person, firm or corporation other than the
Company or such subsidiary or affiliate, or (ii) approach any such employee,
consultant (or, with respect to subparagraph (B), individual consultant), agent
or independent contractor for any of the foregoing purposes. The payments
described in Section 2(b) of this Separation Agreement shall be conditioned upon
the Executive’s continued compliance with this Section 6(d) during the
Solicitation Restrictive Period, but such payments shall not be withheld on
grounds that the Solicitation Restrictive Period has not yet completed at such
time as such payments are due pursuant to Section 2(b).

(e) The Executive acknowledges that the services rendered by the Executive were
of a special, unique and extraordinary character and, in connection with such
services, the Executive had access to confidential information vital to the
Business of the Company and subsidiaries and/or affiliates of the Company. By
reason of this, the Executive consents and agrees that if the Executive violates
any of the provisions of this Section 6, the Company and its subsidiaries and
affiliates would sustain irreparable injury and that monetary damages will not
provide adequate remedy to the Company and that the Company shall be entitled to
have this Section 6 specifically enforced by a court having equity jurisdiction.
Nothing contained herein shall be construed as prohibiting the Company or any
subsidiaries or affiliates of the Company from pursuing any other remedies
available to it for such breach or threatened breach, including, without
limitation, the recovery of damages from the Executive or the cessation of
payment of the amounts set forth in Section 2(b) of this Separation Agreement
without the requirement for posting a bond. This Section 6(e) shall, without any
time limitation, survive the expiration or termination of this Separation
Agreement.

7. General Release. For and in consideration of the payments and benefits
provided by the Company under this Separation Agreement, the Executive, on his
own behalf and on behalf of his heirs, estate and beneficiaries, does hereby
release the Company, and in such capacities, any of its parent corporation,
subsidiaries or affiliates, and each past or present officer, director, agent,
employee, shareholder, and insurer of any such entities (collectively, the
“Released Parties”), from any and all claims made, to be made, or which might
have been made of whatever nature, whether known or unknown, from the beginning
of time, including those that arose as a consequence of his employment with the
Company, or arising out of the severance of such employment relationship, or
arising out of any act committed or omitted during or after the existence of
such employment relationship, all up through and including the date on which
this Release is executed, including, without limitation, any tort and/or
contract claims, common law or statutory claims, claims under any local, state
or federal wage and hour law, wage collection law or labor relations law, claims
under any common law or other statute, claims of age, race, sex, sexual
orientation, religious, disability, national origin, ancestry, citizenship,
retaliation or any other claim of employment discrimination, including under
Title VII of the Civil Rights Acts of 1964 and 1991, as amended (42 U.S.C. §§
2000e et seq.), Age Discrimination in Employment Act, as amended (29 U.S.C. §§
621, et seq.); the Americans with Disabilities Act (42 U.S.C. §§ 12101 et seq.),
the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Family and Medical
Leave Act (29 U.S.C. §§ 2601 et seq.), the Fair Labor Standards Act (29 U.S.C.
§§ 201 et seq.), the Employee Retirement Income Security Act of 1974 (29 U.S.C.
§§ 1001 et seq.) and any other law (including any state or local law or
ordinance) prohibiting employment discrimination or



--------------------------------------------------------------------------------

relating to employment, retaliation in employment, termination of employment,
wages, benefits or otherwise. If any arbitrator or court rules that such waiver
of rights to file, or have filed on his behalf, any administrative or judicial
charges or complaints is ineffective, the Executive agrees not to seek or accept
any money damages or any other relief upon the filing of any such administrative
or judicial charges or complaints. The Executive relinquishes any right to
future employment with the Company and the Company shall have the right to
refuse to re-employ the Executive, in each case without liability of the
Executive or the Company. The Executive acknowledges and agrees that even though
claims and facts in addition to those now known or believed by him to exist may
subsequently be discovered, it is his intention to fully settle and release all
claims he may have against the Company and the persons and entities described
above, whether known, unknown or suspected.

The Company and the Executive acknowledge and agree that the release in this
Section 7 does not, and shall not be construed to, release or limit the scope of
any existing obligation of the Company and/or any of its parent corporation,
subsidiaries or affiliates (i) to indemnify the Executive for his acts as an
officer or director of the Company in accordance with the Certificate of
Incorporation and all agreements thereunder, (ii) to pay any amounts or benefits
to which the Executive is entitled under this Separation Agreement, or
(iii) with respect to the Executive’s rights as a shareholder of the Company,
its parent corporation or any of their subsidiaries.

It is the intention of the Executive and the Company in executing this
Separation Agreement that the general release in this Section 7 shall be
effective as a full and final accord and satisfaction, and release of and from
all liabilities, disputes, claims and matters covered under the general release
in this Section 7, known or unknown, suspected or unsuspected.

8. Cooperation. All payments and benefits pursuant to Section 2(b) of this
Separation Agreement are conditioned upon the Executive’s full and continued
cooperation in good faith with the Company, its subsidiaries and affiliates and
its legal counsel, as may be necessary or appropriate, (i) to respond truthfully
to any inquiries that may arise with respect to matters that the Executive was
responsible for or involved with during his employment with the Company, (ii) to
furnish to the Company, as reasonably requested by the Company, from time to
time, the Executive’s honest and good faith advice, information, judgment and
knowledge with respect to labor and employment practices at the Company, and
employees of the Company, (iii) in connection with any defense, prosecution or
investigation of any and all actual, threatened, potential or pending court or
administrative proceedings or other legal matters in which Executive may be
involved as a party and/or in which the Company determines, in its sole
discretion, that Executive is a relevant witness and/or possesses relevant
information, and (iv) in connection with any and all legal matters relating to
the Company, its subsidiaries and affiliates, and each of their respective past
and present employees, managers, directors, officers, administrators,
shareholders, members, agents, and attorneys, in which the Executive may be
called as an involuntary witness (by subpoena or other compulsory process)
served by any third-party, including, without limitation, providing the Company
with written notice of any subpoena or other compulsory process served on
Executive within forty-eight (48) hours of its occurrence.

In connection with the matters described in this Section 8, the Executive agrees
to notify, truthfully communicate and, provided there is no conflict of interest
between the Executive and the Company, be represented by, and provide requested
information to, the Company’s counsel,



--------------------------------------------------------------------------------

to fully cooperate and work in good faith with such counsel with respect to, and
in preparation for, any response to a subpoena or other compulsory process
served upon the Executive, any depositions, interviews, responses, appearances
or other legal matters, and to testify truthfully and honestly with respect to
all matters. For the avoidance of doubt, the Company has no obligation to
provide the Executive with counsel in connection with any matter.

The Company shall reimburse the Executive for reasonable expenses, such as
travel, lodging and meal expenses, incurred by the Executive pursuant to this
Section 8 at the Company’s request, and consistent with the Company’s policies
for employee expenses.

The Executive further acknowledges that all documents prepared by the Company
pertaining to the affairs of the Company or any legal matter relating to the
Company, which may be provided to the Executive or to which the Executive may be
given access pursuant to this Section 8 in connection with the Executive’s
cooperation hereunder with respect to any legal matter relating to the Company,
are, and shall remain, the property of the Company at all times. Except as
required by applicable law or court order, the Executive shall not disclose any
information or materials received in connection with any legal matter relating
to the Company.

All communications by the Company, its subsidiaries and/or affiliates, and its
lawyers to the Executive and all communications by the Executive to the Company,
its subsidiaries and/or affiliates and its lawyers, in connection with any legal
matter relating to the Company, its subsidiaries and/or affiliates, shall, to
the fullest extent permitted by law, be privileged and confidential and subject
to the work product doctrine. No such communication, information, or work
product shall be divulged by the Executive to any person or entity, except at
the specific direction of an authorized representative of the Company and its
lawyers.

9. Return of Property and Documents. As a material provision of this Separation
Agreement, prior to the Termination Date, the Executive shall return to the
Company all Company property (including, without limitation, any and all
computers, phones, identification cards, card key passes, fobs, corporate credit
cards, corporate phone cards, corporate motor vehicles, files, memoranda, keys
and software) in the Executive’s possession and the Executive shall not retain
any duplicates or reproductions of such items. The Executive further agrees
that, as a material provision of this Separation Agreement, prior to the
Termination Date, he shall deliver to the Company all copies of any confidential
information of the Company in his possession, custody or control, including all
copies of any analyses, compilations, studies or other documents in his
possession, custody or control that contain any such confidential information
(whether in electronic or paper form), and that as of the Termination Date, he
shall no longer possesses any such Company property or confidential information
in any form. The payments described in Section 2(b) of this Separation Agreement
shall be conditioned upon the Executive’s continued compliance with this
Section 9.

10. Inquiries from Prospective Employers. The Executive and the Company agree
that in the event the Company receives inquiries from prospective employers, it
shall be the policy of the Company to respond by advising that the Company’s
policy is to provide information only as to service dates and positions held,
and by providing such information.



--------------------------------------------------------------------------------

11. Severability. In the event that one or more of the provisions of this
Separation Agreement are held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of this Separation
Agreement shall not in any way be affected or impaired thereby.

12. Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Separation Agreement to be performed by such
other party shall be deemed a waiver of any other provision or condition at the
time or at any prior or subsequent time.

13. Governing Law and Forum. This Separation Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Ohio, without
reference to its choice of law rules. Any action to enforce any of the
provisions of this Separation Agreement shall be brought in a court of the State
of Ohio located in Summit County or in a Federal court located in Cleveland,
Ohio. The parties consent to the jurisdiction of such courts and to the service
of process in any manner provided by Ohio law. Each party irrevocably waives any
objection which it may now or hereafter have to the venue of any such suit,
action or proceeding.

14. Withholding. The Company shall deduct or withhold, or require the Executive
to remit to the Company, the minimum statutory amount to satisfy federal, state
or local taxes required by law or regulation to be withheld with respect to any
benefit provided hereunder, it being understood that, upon a showing of proof of
residence from the Executive, that the Executive’s residence for these purposes
is the state of New York, and that the Executive agrees to update the Company
with proof of residence upon any change in the Executive’s residence.

15. Entire Agreement. This Separation Agreement, the Supplemental Release
Agreement, constitute the entire agreement and understanding of the parties with
respect to the subject matter herein and supersede all prior agreements,
arrangements and understandings, whether written or oral, between the parties.
The Executive acknowledges and agrees that he is not relying on any
representations or promises by any representative of the Company concerning the
meaning of any aspect of this Separation Agreement or the Supplemental Release
Agreement. This Separation Agreement and the Supplemental Release Agreement may
not be altered or modified other than in a writing signed by the Executive and
an authorized representative of the Company.

16. Notices. All notices given hereunder shall be given in writing, shall
specifically refer to this Separation Agreement and shall be personally
delivered or sent by telecopy or other electronic facsimile transmission or by
registered or certified mail, return receipt requested, to the addresses set
forth below or at such other addresses as may hereafter be designated by notice
given in compliance with the terms hereof:

 

If to the Executive:    Ronald Ristau    32 Westgate Blvd.    Manhasset, New
York 11030 with a copy to:    Windels Marx Lane & Mittendorf, LLP    156 West
56th Street    New York, NY 10019    Attention: Scott R. Matthews, Esq.   
Telephone: (212) 237-1000    Facsimile: (212) 262-1215



--------------------------------------------------------------------------------

If to the Company:    c/o Sterling Jewelers Inc.    375 Ghent Road    Akron,
Ohio 44313    Fax: (330) 668-5291    Attn: Lynn Dennison with a copy to:   
Weil, Gotshal & Manges LLP    767 Fifth Avenue    New York, NY 10153   
Attention: Jeffrey S. Klein, Esq.    Telephone: (212) 310-8000    Facsimile:
(212) 310-8007

If notice is mailed, it shall be effective upon mailing, or if notice is
personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

17. Successors and Assigns. This Separation Agreement is intended to bind and
inure to the benefit of and be enforceable by the Executive, the Company and
their respective heirs, successors and assigns, except that the Executive may
not assign his rights or delegate his obligations hereunder without the prior
written consent of the Company.

18. Section 409A.

(a) Compliance. To the extent applicable, this Separation Agreement shall be
interpreted in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date on which this
Separation Agreement is executed (collectively, the “409A Rules”). The Company
shall consult with the Executive in good faith regarding the implementation of
this Section

(b) Separation from Service. A termination of employment shall mean the
Executive’s “separation from service” with the Company, and any entity required
to be aggregated with the Company under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and Treasury Regulation
Section 1.409A-1(h), applied by using the default rules contained therein,
including, but not limited to, the default rules contained in Treasury
Regulation Section 1.409A-1(h)(3), and through incorporation of the following
rules: (A) the employment relationship is treated as continuing intact while the
Executive is on military leave, sick leave, or other bona fide leave of absence
if the period of such leave does not exceed six months, or if longer, so long as
the Executive retains a right to reemployment with the Company and/or any entity
required to be aggregated with Company under Treasury Regulation
Section 1.409A-1(h)(3); (B) a leave of absence constitutes a bona fide leave of
absence only if



--------------------------------------------------------------------------------

there is a reasonable expectation that the Executive will return to perform
services for the Company and/or any entity required to be aggregated with
Company under Treasury Regulation Section 1.409A-1(h)(3); and (C) if the period
of leave exceeds six months and the Executive does not retain a right to
reemployment, the Executive’s termination of employment date shall be deemed to
be the first date immediately following such six-month period;

(c) Separate and Distinct Elements of Compensation. For purposes of the
applicability, if any, of Section 409A of the Code to any compensation paid or
benefits provided under this Separation Agreement, the following payments and
benefits constitute separate and distinct elements of deferred compensation:
(i) any Annual Bonus; (ii) any Equity Incentive Award (with the cash and each
equity portion thereof being considered separate and distinct elements of
deferred compensation); and (iii) any continuation of Base Salary hereunder
following the Termination Date.

(d) Payment Delay if Executive is a Specified Employee. Notwithstanding any
provision of this Separation Agreement to the contrary, if at the time of the
Executive’s termination of employment with the Company, the Executive is a
“specified employee,” as defined in the specified employee policy of the Company
and its affiliates as in effect from time to time (the “Specified Employee
Procedure”), and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under
Section 409A, then the Company shall defer the commencement of any such payments
or benefits hereunder in accordance with the terms and conditions of the
Specified Employee Procedure (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) until first day of the seventh
month immediately following the Executive’s Termination of Employment (or, if
applicable and earlier, the date on which the payments or benefits would
commence under Section 4(b) of the Employment Agreement).

(e) No Acceleration of Payments or Benefits. Any payments or benefits hereunder
to which the 409A Rules apply may not be accelerated except to the extent
permitted under the 409A Rules.

(f) 409A Amendments to Separation Agreement. If any other payments of money or
other benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, the Company shall
negotiate with the Executive in good faith any amendments to this Agreement that
the Company and/or the Executive determines necessary or appropriate to preserve
the intended tax treatment of the benefits provided by this Agreement, provided,
however, that the adoption of any such amendments shall require the written
consent of the Executive, which consent shall not be unreasonably withheld

19. Knowing and Voluntary Time to Consider and Revoke. The Executive
acknowledges that pursuant to Section 7 of this Separation Agreement, the
Executive is waiving and releasing any rights he may have under the ADEA, and
that the Executive’s waiver and release of such rights is knowing and voluntary.
The Executive acknowledges that the consideration given for the ADEA release
under Section 7 is in addition to anything of value to which the Executive was
already entitled. The Executive further acknowledges that he is advised by this
writing that:

(a) The Executive should consult with an attorney prior to executing this
Separation Agreement and has had an opportunity to do so;



--------------------------------------------------------------------------------

(b) The Executive has been provided at least twenty-one (21) days within which
to consider this Separation Agreement, that this twenty-one (21) day period
shall run from the date the Executive receives this Separation Agreement, and
that the parties’ modifications to the Separation Agreement prior to its
execution shall not restart, or otherwise affect, this twenty-one (21) day
period;

(c) The Executive has seven (7) days following the Executive’s execution of this
Separation Agreement to revoke it, but only by providing written notice of
revocation, received within the seven (7) day revocation period, to the Company
in accordance with the “Notices” provision in Section 16 of this Separation
Agreement;

(d) This Separation Agreement shall not be effective and enforceable until the
seven (7) day revocation period has expired; and

20. Authority. The Executive represents that he has full power and authority to
enter into this Separation Agreement, and further represents that entering into
this Separation Agreement will not result in a conflict of interest with a party
to any pending litigation relating to or against the Company, with attorneys
representing a party to any pending litigation relating to or against the
Company, or with any governmental or administrative agency.

21. Counterparts. This Separation Agreement may be executed in counterparts,
each of which shall be an original but all together shall constitute one and the
same instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
as of the last date set forth above.

 

SIGNET JEWELERS LIMITED By:  

/s/ Steve Becker

Name:   Steve Becker Title:   Chief Human Resources Officer EXECUTIVE By:  

/s/ Ronald Ristau

Name:   Ronald Ristau

[SIGNATURE PAGE TO CONFIDENTIAL SEPARATION AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

SUPPLEMENTAL RELEASE AGREEMENT

THIS SUPPLEMENTAL RELEASE AGREEMENT (the “Supplemental Release Agreement”) dated
as of                  , 2014, is made by and between Signet Jewelers Limited, a
Bermuda corporation (including its successors and assigns, and together with its
affiliates, the “Company”), and Ronald W. Ristau (the “Executive”).

WHEREAS, the Company and the Executive previously entered into a Confidential
Separation Agreement dated as of June 27, 2014 (the “Separation Agreement”)
detailing the terms of Executive’s termination from the Company, and as
described in Section 7 of the Separation Agreement, the Executive’s general
release of claims through the Termination Date;

WHEREAS, this Supplemental Release Agreement was part of the Separation
Agreement, expressly incorporated, and attached as Exhibit A to the Separation
Agreement; and

WHEREAS, pursuant to Section 4 of the Separation Agreement, Executive agreed to
execute and deliver to the Company, within twenty-one (21) days of the
Termination Date, this Supplemental Release Agreement containing a general
release of claims co-extensive and substantially similar to the general release
set forth Section 7 of the Separation Agreement;

WHEREAS, capitalized terms not defined herein shall have the meaning as defined
under the Separation Agreement and the Employment Agreement.

NOW, THEREFORE, in consideration of the premises and mutual agreements,
including but not limited to the payments and benefits detailed in the
Separation Agreement, the Company and the Executive agree as follows:

1. In consideration of the Executive’s release under Section 2 hereof, the
Company shall pay to the Executive or provide benefits to the Executive as set
forth in Section 2(b) of the Separation Agreement, which is attached hereto and
made a part hereof.

2. For and in consideration of the payments and benefits provided by the Company
under the Separation Agreement, the Executive, on his own behalf and on behalf
of his heirs, estate and beneficiaries, does hereby release the Company, and in
such capacities, any of its parent corporation, subsidiaries or affiliates, and
each past or present officer, director, agent, employee, shareholder, and
insurer of any such entities (collectively, the “Released Parties”), from any
and all claims made, to be made, or which might have been made of whatever
nature, whether known or unknown, from the beginning of time, including those
that arose as a consequence of his employment with the Company, or arising out
of the severance of such employment relationship, or arising out of any act
committed or omitted during or after the existence of such employment
relationship, all up through and including the date on which this Release is
executed, including, without limitation, any tort and/or contract claims, common
law or statutory claims, claims under any local, state or federal wage and hour
law, wage collection law or labor relations law, claims under any common law or
other statute, claims of age, race, sex, sexual orientation, religious,
disability, national origin, ancestry, citizenship, retaliation or



--------------------------------------------------------------------------------

any other claim of employment discrimination, including under Title VII of the
Civil Rights Acts of 1964 and 1991, as amended (42 U.S.C. §§ 2000e et seq.), Age
Discrimination in Employment Act, as amended (29 U.S.C. §§ 621, et seq.); the
Americans with Disabilities Act (42 U.S.C. §§ 12101 et seq.), the Rehabilitation
Act of 1973 (29 U.S.C. 701 et seq.), the Family and Medical Leave Act (29 U.S.C.
§§ 2601 et seq.), the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.), the
Employee Retirement Income Security Act of 1974 (29 U.S.C. §§ 1001 et seq.) and
any other law (including any state or local law or ordinance) prohibiting
employment discrimination or relating to employment, retaliation in employment,
termination of employment, wages, benefits or otherwise. If any arbitrator or
court rules that such waiver of rights to file, or have filed on his behalf, any
administrative or judicial charges or complaints is ineffective, the Executive
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial charges or complaints. The
Executive relinquishes any right to future employment with the Company and the
Company shall have the right to refuse to re-employ the Executive, in each case
without liability of the Executive or the Company. The Executive acknowledges
and agrees that even though claims and facts in addition to those now known or
believed by him to exist may subsequently be discovered, it is his intention to
fully settle and release all claims he may have against the Company and the
persons and entities described above, whether known, unknown or suspected.

The Company and the Executive acknowledge and agree that the release in this
Section 2 does not, and shall not be construed to, release or limit the scope of
any existing obligation of the Company and/or any of its parent corporation,
subsidiaries or affiliates (i) to indemnify the Executive for his acts as an
officer or director of Company in accordance with the Certificate of
Incorporation and all agreements thereunder, (ii) to pay any amounts or benefits
to which the Executive is entitled under the Separation Agreement, or (iii) with
respect to the Executive’s rights as a shareholder of the Company, its parent
corporation or any of their subsidiaries.

3. The Executive acknowledges that pursuant to Section 2 of this Supplemental
Release Agreement, the Executive is waiving and releasing any rights he may have
under the ADEA, and that the Executive’s waiver and release of such rights is
knowing and voluntary. Executive acknowledges that the consideration given for
the ADEA waiver and release under this Supplemental Release Agreement is in
addition to anything of value to which the Executive was already entitled. The
Executive further acknowledges that he is advised by this writing that:

(a) The Executive should consult with an attorney prior to executing this
Supplemental Release Agreement, and has had an opportunity to do so;

(b) The Executive has been provided at least twenty-one (21) days within which
to consider this Supplemental Release Agreement, that this twenty-one (21) day
period shall run from the date the Executive receives this Supplemental Release
Agreement, and that the parties’ modifications to this Supplemental Release
Agreement prior to its execution shall not restart, or otherwise affect, this
twenty-one (21) day period;

(c) The Executive has seven (7) days following the Executive’s execution of this
Supplemental Release Agreement to revoke it, but only by providing written
notice of revocation, received within the seven (7) day revocation period, to
the Company in accordance with the “Notices” provision in Section 16 of the
Separation Agreement;

(d) This Supplemental Release Agreement shall not be effective and enforceable
until the seven (7) day revocation period has expired; and



--------------------------------------------------------------------------------

4. It is the intention of the Executive and the Company in executing this
Supplemental Release Agreement that it shall be effective as a full and final
accord and satisfaction and release of and from all liabilities, disputes,
claims and matters covered under this Supplemental Release Agreement, known or
unknown, suspected or unsuspected.

5. Because of the right to revoke this Supplemental Release Agreement within the
seven (7)-day revocation period, the Executive acknowledges that this
Supplemental Release Agreement shall not become effective until the eighth
(8th) day after the Executive executes and returns this Supplemental Release
Agreement (the “Supplemental Release Effective Date”) to the Company, and that
the Executive will not be paid any amounts under the Separation Agreement before
such Supplemental Release Effective Date.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
as of the last date set forth above.

 

SIGNET JEWELERS LIMITED By:  

 

Name:   [NAME] Title:   [TITLE] EXECUTIVE By:  

 

Name:   Ronald Ristau

[SIGNATURE PAGE TO SUPPLEMENTAL RELEASE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1

Transition Incentive

 

(i) a cash payment equal to $315,000, which shall be paid on the sixtieth
(60th) day following the Termination Date, and

 

(ii) an additional cash payment equal to (a) the Annual Bonus the Executive
otherwise would have received for Fiscal 2015 had he remained continuously
employed through the standard payment date for such Annual Bonus, minus (b) the
amount to which the Executive is entitled to receive pursuant to
Section 2(b)(ii) of the Separation Agreement, which additional cash payment
shall be paid in a single lump sum during the period commencing on the 15th of
April and ending on the 31st of May, 2015.